Title: From Thomas Jefferson to James Pleasants, 10 March 1825
From: Jefferson, Thomas
To: Pleasants, James


                        Dear Sir
                        
                            Monticello
                            Mar. 10. 25.
                    We learn authentically that Congress has passed a law authorising the payment to Virginia of such a portion of her claim as will certainly cover the donation of 50,000 D. to the University by the legislature. from the 5th section of the act making that donation I observe that we are not obliged to seek it through the circuitous channel of a loan from the Board of public works, but may ask it directly from the money recieved from the government of the US. the authority to recieve the whole being therefore in yourself, and that also of paying it’s portion to the University, I take the liberty of requesting you to have our portion placed at our disposal with as little delay as possible. I presume you will deposit the whole in our banks, where our part can be made payable to our order. dispatch is important to us that we may be enabled to procure from Europe & elsewhere, within the course of the present year, all the articles of Apparatus and books necessary. we are under disadvantage this year from the want of them; and it will be very important to assure the public that we shall begin the course of next year compleatly provided with every article necessary for full instruction in the several schools. mr Barbour and mr Tucker, late members of Congress, now with me, assure me that the demand will not require 24. hours to be settled at Washington. on this ground and confident of your desire to advance the interests of this institution, I take the liberty of this importunity, and pray you to accept the assurance of my high respect and esteem
                        Th: Jefferson
                    